DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 02/02/2021.
Independent claims 1, 8 and 15 have been amended.
Claims 4-6, 11-13 and 18-20 were previously cancelled, no new claims are added.
Claims 1-3, 7-10, 14-17 and 21 are presented for examination. 
Claims 1-3, 7-10, 14-17 and 21 remain pending in this application.

Response to arguments regarding 35 U.S.C. §103 Rejections
The Applicant's amendment/arguments, see pages 7-9 of REMARKS, filed 02/02/2021, with respect to rejections of claims under 35 USC §103 have been considered but they are non-persuasive. In the response filed on 02/02/2021, applicant puts forth in substance that:
“On page 4 of the Office Action, the Examiner states that Badros teaches "an advertisement message 500 is shown with title "Bay Area Weekend Gateway". See page 4 of the Office Action. The Examiner argues that Badros teaches tokenizing the email's title. 
While Applicant contests that Badros is performing the claimed tokening step, Applicant submits that even if Badros is performing a similar step, a point not conceded, Badros is simply analyzing a message's title. This is not the same as analyzing, inter alia, data related to the digital message, the content included in the digital message and the data extracted from a destination web page that corresponds to the user-selected link, as is claimed. 
Applicant respectfully submits that there is no teaching in Badros (or Ahmed, Denker or any other reference of record) of collecting information comprising data related to the digital message, content included in the digital message, and data extracted from a destination web page that corresponds to the user-selected link, then tokenizing this information (e.g., tokenizing the data related to the digital message, the content included in the digital message and the data extracted from a destination web page that corresponds to the user-selected link) to extract base keywords that are mapped to an interest taxonomy as claimed. 
At most, Badros identifies keywords of an email's title, which is not structurally or functionally equivalent to all of the components of the recited collected information.” (See page 7-8 of REMARKS, filed 02/02/2021).

In response to the applicant’s amendments/ arguments, it is first noted that applicant’s argument merely mentions page 4 of Office Action mailed on 11/25/2020 (which pertains to Examiner’s response section with regards to Applicant’s previous remarks), without clarifying with further details as to how the remaining citations provided in actual rejection on page 12-13 regarding the argued limitations are either lacking or teaching away from the claimed subject matter.
It is also noted that applicant concedes that Badros is analyzing a message's title (see 2nd paragraph of bullet #2 on page 7 of REMARKS, filed 02/02/2021), and that Badros identifies keywords of an email's title (see line 2 on page 8 of REMARKS, filed 02/02/2021). Examiner maps the title 510 of the advertisement (i.e., message) to the claimed “data related to the digital message”. Paragraph [0049] of Badros clearly discloses that concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Further, paragraph [0049]-[0051] also teaches that the information item concept extractor 140 may consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement (i.e., these concepts may be expanded upon using a taxonomy module 219). Examiner finds this disclosure to be same as tokenizing data related to the digital message to identify and extract base keyword, which is then used to map to interest taxonomy. Therefore, examiner articulates that Badros sufficiently teaches collecting data related to the digital message, and 
Badros at [0042] and [0048]-[0051] further discloses that information collected and analyzed through interest taxonomy by the information item concept extractor 140 not only includes title 510 (i.e., data related to the digital message), but also includes the content 530 of the advertisement, and tags 520 associated with the advertisement (i.e., content included in the digital message). Also, concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL (i.e., data extracted from a destination web page that corresponds to the user-selected link). The information item concept extractor 140 may then similarly consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement and a relatedness factor associated with each additional concept (see [0051]). Badros discloses that the taxonomy module 219 takes an interest or concept as input and provides a number of related interests or concepts from a hierarchal arrangement (i.e., the taxonomy) stored in the taxonomy database 218 (see [0040]-[0041] in view of Fig.3). Therefore, examiner disagrees that the disclosure in the cited reference to Badros is not structurally or functionally equivalent to the recited limitations of collecting information and analyzing collected information.
The Applicant’s remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion that the claims are patent ineligible under 35 USC § 103 is allegedly in error. Applicant’s remarks are only generalizations not tied to the facts of the cases that amount to a general allegation that the claims define a patentable invention without specifically pointing out how.

 “On page 7 of the Office Action, the Examiner argues that "Badros discloses... an action interest extractor...that extracts interests for each action..." See page 7 of the Office Action. 
Applicant submits that there is no teaching that the interest extractor of Badros is extracting interests from data related to a digital message, the content included in the digital message and the data extracted from a destination web page that corresponds to the user-selected link, as is claimed. 
For example, paragraph 0020 of Badros recites "or the action 'Charlie joined the group SF Foodies,' the action interest extractor 120 may extract interests such as "food," "cooking," and "San Francisco," since these terms reflect information about the action." See paragraph 0020 of Badros. 
Identifying an action, then extracting keywords that correspond to the action or what the action resulted in still fails to teach applying the interest extractor to a i) message, and ii) the content and iii) destination pages referenced therein. 
Thus, Applicant submits that Badros fails to teach or suggest the claimed subject matter.” (See page 8 of REMARKS, filed 02/02/2021).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., extracting interests from data related to a digital message, the content included in the digital message and the data extracted from a destination web page that corresponds to the user-selected link) are not recited in the rejected claim(s).  Claim 1, as currently amended, recites “extracting base keywords, and mapping the extracted base keywords to the interest taxonomy” (see lines 15-16). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Contrary to the allegation made by the Applicant, the Examiner does not contemplate that identifying an action, then extracting keywords that correspond to the action as taught in [0020] teach applying the interest extractor to a i) message, and ii) the content and iii) destination pages referenced therein. However, identifying an action of user click could map to detecting a link selection, and extracting keywords that correspond to the action could map to extracting base keywords as claimed.

“Turning to the rejections based on Ahmed, Applicant respectfully traverses. However, without conceding the propriety of the Ahmed reference, it is respectfully submitted that the § 103 rejection based on Badros and Ahmed is moot for at least the reasons discussed above. In light of the claim elements missing from Badros, even if the rejections based on Ahmed were well founded, a point not conceded, the proposed combination of Badros and Ahmed would not yield all of the elements in the presently cited claims, and therefore the combination cannot form the basis of a proper obviousness rejection. 
Therefore, Applicant submits that Badros and Ahmed fail to teach, disclose or suggest the claimed subject matter of Claim 1. Thus, because Badros and Ahmed do not teach or suggest the above claim elements, it is respectfully submitted that Claim 1 is patentable over Badros and Ahmed, and Applicant respectfully requests that the Examiner withdraw the rejections. Nor could Badros and Ahmed, alone or in combination with any reference of record render Claim 1 obvious, as no such combination would yield all of the elements in the presently recited claims. Therefore, Applicant respectfully requests withdrawal of these rejections.” (See page 8-9 of REMARKS, filed 02/02/2021).

In response to the applicant’s arguments, it is noted that Badros is cited as teaching the collecting, analyzing, updating, determining and causing… limitations, as claimed. See rejection of the claim under 35 USC § 103 (herein below) for details regarding the disclosures from cited prior arts.
It is also noted that the cited reference to Ahmed is merely presented as a secondary art to clearly show the critical steps for detecting a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device, and then collecting information derived from the digital message in response to detecting the user's link selection. See rejection of the claim under 35 USC § 103 (herein below) for details regarding the disclosures from cited prior arts.
Therefore, the examiner disagrees that Badros in view of Ahmed do not teach or suggest the claimed elements. Examiner maintains that claim 1 is therefore unpatentable over Badros and Ahmed.
“Further, there is no motivation in any of the references to modify them to change the functionality of what is taught by the references into what is taught and claimed in the instant application. Nor is there any teaching or suggestion or motivation to combine the references to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction. 
For at least the foregoing reasons, Claim 1 and the claims that depend from Claim 1 are believed to be in condition for allowance.” (See page 9 of REMARKS, filed 02/02/2021).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahmed with Badros to detect a link selection, of the user, made within a digital message, and then collecting information derived from the digital message in response to detecting the user's link selection, so that an interest of the user can be determined by the content recommendation system server in response to detecting the user’s link selection.
One of ordinary skill in the art would have been motivated to display relevant hyperlinks as recommended hyperlinks to the user (see Ahmed: [0040]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments for the claims that depend from Claim 1 appear to stem from the applicant's assertion that the combination of Badros and Ahmed fails to disclose the limitations of claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.

Applicant's arguments for the independent claims 8 and 15, and the claims that depend from Claims 8 and 15 (see page 9 of REMARKS, filed 02/02/2021) appear to stem from the applicant's assertion that the combination of Badros and Ahmed fails to disclose similar limitations of claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the claims persist.

Applicant's arguments for the dependent claims 3, 10 and 17 (see page 9 of REMARKS, filed 02/02/2021) appear to stem from the applicant's assertion that the combination of Badros and Ahmed fails to disclose all the limitations of independent claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Badros, et al. (hereinafter, Badros, US 20130124447 A1) in view of Ahmed et al. (hereinafter, Ahmed, US 20130036344 A1).

Regarding claim 1, Badros discloses a method comprising: 
detecting, by a content recommendation system server (Fig.2:200) in communication with a digital messaging application (see Fig.2:203; also see [0031]; user interacts with the social networking system 200 using a client device 202…The client device 202 may communicate with the social networking system 200 via an application 203 such as a web browser or native application. Typical interactions between the client device 202 and the social networking system 200 include sending messages to other users) executing at a user's computing device (Fig.2:202), a link selection, of the user (see [0024]; Users of social networking systems may interact with objects such as content items, user profile information, user actions, or any other action or data within the social networking system. This interaction may take a variety of forms, such as clicking a button or link associated with affinity (user act on targeted and relevant information by clicking on them) …These interactions and any other suitable actions within the context of a social networking system are recorded in social networking system data or , made within a digital message displayed by the digital messaging application at the user's computing device (also see advertisement message with URL 540 displayed to the user in Fig.5:500; also see last ); 
collecting, by the content recommendation system server and in response to detecting the user's link selection, information derived from the digital message (see [0048]-[0050] in view of [0042]; The social networking system 200 further comprises the action interest extractor 120 that accesses the action logs stored in the action log database 110 and determines a set of interests and a weighting associated with each interest derived from the logged actions; The information item concept extractor 140 uses a similar process to obtain concepts for each of a set of information items (advertisements) and weightings associated with each concept), said information comprising data related to the digital message (see [0049]; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation") and content included in the digital message (see [0049]; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation"), and data extracted from a destination web page that corresponds to the user-selected link (see [0048]-[0049] in view of [0042]; concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL);
analyzing, by the content recommendation system server, the collected information based on an interest taxonomy, said analysis comprising tokenizing the data related to the digital message, the content included in the digital message and the data extracted from a destination web page that corresponds to the user-selected link to extract base keywords, and mapping the extracted base keywords to the interest taxonomy (see [0051]; information item concept extractor 140 may consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement and a relatedness factor associated with each additional concept; also see [0040]-[0041] in view of Fig.3; The taxonomy module 219 takes an interest or concept as input and provides a number of related interests or concepts from a hierarchal arrangement (i.e., the taxonomy) stored in the taxonomy database 218. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`; also see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation." Additional concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL. Lastly, these concepts may be expanded upon using a taxonomy module 219, as described above); 
updating, by the content recommendation system server, an interest profile of the user based on said analysis (see [0040]; the related interests or concepts may comprise the immediate parent, child or sibling entities 300 in the hierarchical arrangement. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`… as indicators of the user's interest; also see [0051]; the concept of San Francisco may be inferred based on the extracted concept of California in the taxonomy; also see last 4 lines of [0020]; extracted interests and their weights will change over time, just as a user's current interests can change); 
determining, by the content recommendation system server, a content recommendation based on the updated interest profile (see [0005]; social networking system infers a user's present interests By matching the user's present (current) interests with the concepts associated with the information items, the social networking system selects one or more of the information items that are likely to be of present interest to the user. At least one of the matched interests and concepts are not identical. For example, an information item related to snowboarding may be presented to a user based on the user's interest in skiing. The social networking system then presents the selected information items for display to the user), the content recommendation comprising at least one content item that corresponds to the mapped extracted keywords (see Fig.8:808-812; also see [0064]-[0068]; the information item concept extractor 140 identifies a set of information items (ads) from the ad store 130 that target the user. For example, if the user is a 30 year old male living in California, the information item concept extractor 140 requests a set of information items from the ad server 230 that is targeted to a 30 year old male living in California… The fuzzy matcher 150 uses the determined user interests and the determined concepts for each of the information items to compute 810 a score for each of the information items… interests and concepts are matched based on the graph distance between the terms in a taxonomy… For example, a user's interest of skiing may be matched to a concept of snowboarding… The fuzzy matcher 150 selects 812 one or more of the scored information items to display to the user); and 
causing, by the content recommendation system server, a web page to be updated to include the at least one content item included in the content recommendation (see Fig.8:814; also see [0068]; The fuzzy matcher 150 sends the one or more selected information items to the user for display… The client 202 receives 814 the selected information items and the display page; also see [0037]; the social networking system 220 includes a display generator 220 that inserts a set of information items into a display page and sends the display page to a user; also see [0031]; the client device 202 may communicate with the social networking system 200 via an application 203 such as a web browser or native application).
 discloses a content recommendation system server recording user action of clicking a button or link (see [0024]). Based on Fig.2 and [0049] in view of [0020] and [0024] of Badros, the social networking system (see Fig.2:200) as disclosed, comprises an action interest extractor (see Fig.2:120) that extracts interests for each of the actions (see [0020]), and an information item concept extractor (see Fig.2:140 and [0049]) that uses a similar process to obtain concepts for each of a set of information items (advertisement, i.e. a digital message). Therefore the limitation “detecting, by a content recommendation system server in communication with a digital messaging application executing at a user's computing device, a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device” is inherent in the cited reference to Badros. However, in the interest of compact prosecution and advancing prosecution, examiner has not invoked inherency and has instead presented secondary art to clearly show the critical steps for detecting a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device, and then collecting information derived from the digital message in response to detecting the user's link selection.

Although, and as set forth above, Badros discloses a content recommendation system server recording user action of clicking a button or link (see [0024]), Badros does not clearly show detecting a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device.
However, such functionality is clearly shown by Ahmed, as Ahmed explicitly discloses detecting, by a content recommendation system server (Fig.6:60; also see Fig.7:60; also see [0057]; memory of the server implement context analysis engine 13 and recommendation engine 17) in communication with a digital messaging application executing at a user's computing device (see [0051]; the context analysis engine 13 continuously monitors and analyzes a computer user's environment such as program applications), a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device (see [0051]-[0053]; for a hyperlink in an instant message received by the user, if the user clicks on, selects or otherwise interacts with the hyperlink appearing in his work space 31, the context analysis engine 13 gathers additional data from the user activity in order to derive relevance; also see Fig.1:113; also see [0009]-[0010]; “determining how long the user viewed the content of hyperlinks that the user received in emails or instant messages” implies that the system detects the user’s click of hyperlinks); and
collecting (see Fig.1:115-117), by the content recommendation system server (see [0057]; memory of the server implement context analysis engine 13 and recommendation engine 17) and in response to detecting the user’s link selection (see Fig.1:113), information derived from the digital message, said information comprising data related to the digital message (see [0077] in view of Fig.2:218; context analysis engine 13 analyzes the received instant message for topic (keywords) and context (words neighboring the keywords); also see [0082]; Context analysis engine 13 employs techniques for analysis of instant message context and topic in addition to techniques for analyzing the hyperlinked webpage context and topic regardless of the user action (i.e., clicking on the link); also see [0050]-[0053]; for a hyperlink in an instant message received by the user, the context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, context (e.g., neighboring words to the keywords in the content linked by the hyperlink), and associated information/data (e.g., instant message as source, name of sender, date/time, etc.), as well as records in the database record a copy of the hyperlink- i.e., the URL; examiner articulates that the topic, sender’s name and data/time of the IM correspond to information comprising data related to the digital message) and content included in the digital message (see [0077] in view of Fig.2:218; context analysis engine 13 analyzes the received instant message for topic (keywords) and context (words neighboring the keywords); also see [0082]; Context analysis engine 13 employs techniques for analysis of instant message context and topic in addition to techniques for analyzing the hyperlinked webpage context and topic regardless of the user action (i.e., clicking on the link); also see [0050]-[0053]; for a hyperlink in an instant message received by the user, the context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, records in the database record a copy of the hyperlink- i.e., the URL; examiner articulates that the words neighboring the keywords of the IM and/or copy of the hyperlink- i.e., the URL in an instant message correspond to information comprising content included in the digital message), and data extracted from a destination web page that corresponds to the user-selected link (see [0070]-[0071] and [0075]-[0076] in view of Fig.2:217; responsive to the user visiting a webpage, especially one accessed through a given hyperlink, the context analysis engine 13 analyzes the subject webpage to obtain topics (keywords) and context (phrases preceding and succeeding the keywords) of the hyperlink… in turn, the context analysis engine 13 makes a record in database for the given hyperlink… records in that database record, the topic (keywords), context, URL and source of the given hyperlink. The source may indicate that the given hyperlink was in a recently received email message or IM message to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahmed with Badros so that an interest of the user can be determined by the content recommendation system server in response to detecting the user’s link selection.
One of ordinary skill in the art would have been motivated to display relevant hyperlinks as recommended hyperlinks to the user (Ahmed: [0040]).

Regarding claim 2, Badros (modified by Ahmed) discloses the method of claim 1, as set forth above. Ahmed further discloses retrieving, by the content recommendation system server and using a universal resource locator (URL) of a destination web page included in the user-selected link, content from the destination web page (see [0051]; also see [0081]-[0083]; user receives an instant message and that the instant message indicates "check out what they say about our stock here: www.forbes.com/practices.html"... context analysis engine 13 scans the html (resulting webpage)... the context analysis engine 13 logs the hyperlink in database 19, i.e., sets or updates a database .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahmed with Badros to retrieve content from the destination web page.
One of ordinary skill in the art would have been motivated to display relevant hyperlinks as recommended hyperlinks to the user (Ahmed: [0040]).

Regarding claim 7, Badros (modified by Ahmed) discloses the method of claim 1, as set forth above. Badros further discloses the at least one content item comprising at least one advertisement targeted for the user using the user's identified interest (see Fig.8:808-812; also see [0064]-[0068]; The information item concept extractor 140 identifies a set of information items (ads) from the ad store 130 that target the user. For example, if the user is a 30 year old male living in California, the information item concept extractor 140 requests a set of information items from the ad server 230 that is targeted to a 30 year old male living in California… The fuzzy matcher 150 uses the determined user interests and the determined concepts for each of the information items to compute 810 a score for each of the information items… interests and concepts are matched based on the graph distance between the terms in a taxonomy… For example, a user's interest of skiing may be matched to a concept of snowboarding… The fuzzy matcher 150 selects 812 one or more of the scored information items to display to the user).

Regarding claims 8-9, 14-16 and 21, the claims list all the same limitations of claims 1, 2 and 7, but as a content recommendation system server (see Badros: Fig.2:200; also see Ahmed: Fig.6:60; also see Fig.7:60) comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor (see Badros: [0060]; Process 800 is .  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Badros, et al. (hereinafter, Badros, US 20130124447 A1) in view of Ahmed et al. (hereinafter, Ahmed, US 20130036344 A1) and in further view of Denker, et al (hereinafter, Denker, US 20130311925 A1).

Regarding claim 3, Badros (modified by Ahmed) discloses the method of claim 1, as set forth above. Ahmed further discloses the digital message is an email message (see [0009]-[0010]; “determining how long the user viewed the content of hyperlinks that the user received in emails or instant messages”) and the collected information comprising sender information (see [0051]; context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, context (e.g., neighboring words to the keywords in the content linked by the hyperlink), and associated information/ data (e.g., name of sender, date/time, etc.),). 
Although Badros and Ahmed disclose collecting information, Badros (modified by Ahmed) does not explicitly disclose that the collected information used in determining an interest of the user comprise subject of the email message.
Denker discloses the collected information used in determining an interest of the user comprising sender information and subject information of the email message ([0050] lines 13-21; also see [0004]; obtained cognitive and/or pre-cognitive contents include the sender and subject from an email message predicted to be of interest to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denker with Badros and Ahmed so that the collected information used in determining an interest of the user comprise sender information and subject of the email message.


As for Claims 10 and 17, the claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajan et al. (US 20140280549 A1) discloses advertising taxonomy re-mapping system.
Shazli, et al. (WO 2008153625 A2) teaches an entity connector that manages the taxonomic mapping between the Interest Correlation Analysis engine and the web service, providing the link between interests and products.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453